





TRIMBLE INC.
AMENDED AND RESTATED 2002 STOCK PLAN


PERFORMANCE STOCK OPTION AGREEMENT


Unless otherwise defined herein, the capitalized terms used in this Performance
Stock Option Agreement shall have the same defined meanings as set forth in the
Trimble Inc. Amended and Restated 2002 Stock Plan (the “Plan”).
I.
NOTICE OF STOCK OPTION GRANT

Name (Optionee):             Robert Painter
Employee ID:
You have been granted an Option to purchase shares of the Common Stock of the
Company, subject to the terms and conditions of the Plan and this Performance
Stock Option Agreement (the “Option Agreement”), as follows:
Grant Number:    
Date of Grant:    January 4, 2020
Exercise Price per Share:    US$ 41.51
Total Number of Shares Granted:    208,847
(Total Shares)
Total Exercise Price    US$ 8,669,238.97
Type of Option:    Non-Qualified Stock Option
Expiration Date:    January 3, 2030
Vesting Terms:
Set forth in the following page under the heading “Vesting Conditions and
Schedule”






--------------------------------------------------------------------------------





Vesting Conditions and Schedule


Except as otherwise provided below, the Option shall vest and become exercisable
with respect to the number of Shares set forth in the following schedule,
provided that
(1)
each Performance Goal may be met at any time on or prior to the expiration of
the fifth anniversary following the Date of Grant (the “Performance Period”);
and

(2)
no vesting shall occur before (and the Optionee must continue his status as a
Service Provider through) the third anniversary of the Date of Grant (the
“Minimum Service Vesting Date”).

Accordingly, any Option tranche corresponding to a Performance Goal that is
attained on or prior to the Minimum Service Vesting Date shall vest on the
Minimum Service Vesting Date, and any Option tranche corresponding to a
Performance Goal that is attained after the Minimum Service Vesting Date but
before the end of the Performance Period shall vest on the date that the
Performance Goal is attained. Any Option tranche that has not vested prior to
the expiration of the Performance Period shall be forfeited.


Performance Goal (1)
Number of Shares (2)
10% Trimble Stock Price Appreciation
1/3 of the Total Shares
20% Trimble Stock Price Appreciation
2/3 of the Total Shares
30% Trimble Stock Price Appreciation
3/3 of the Total Shares

(1)
Once met, each goal will be considered attained, even if the price of the Common
Stock later recedes.

(2)
The number of shares subject to each Option tranche shall be rounded down to the
nearest whole number, with any fractional number of shares added to the
subsequent tranche.

“Trimble Stock Price Appreciation” means a fraction, where the numerator is the
Stock Price Increase and the denominator is the Exercise Price Per Share
(multiplied by 100 to yield a percentage).
“Stock Price Increase” means the difference of (a) the average of the per share
closing price of the Common Stock on the Nasdaq Global Select market over a
cumulative period of 20 trading days minus (b) the Exercise Price Per Share.
For the avoidance of doubt, in no event shall this Option vest and become
exercisable for more than 100% of the Total Shares.
If, during the Performance Period, the Company terminates the Optionee’s
employment other than for Cause, death or disability, or the Optionee terminates
his employment for Good Reason (as those terms, “Cause” and “Good Reason,” are
defined in the Executive Severance Agreement between the Company and the
Optionee), then:
(1)
if such termination occurs before the Minimum Service Vesting Date, then the
minimum service vesting requirement shall be waived and any Option tranche
corresponding to a Performance Goal that has been attained as of or before the
date of such termination shall vest;

(2)
as to any Options that have not vested as of the date of such termination (after
giving effect to clause (1) above), 50% of such Options shall vest (with any
fractional shares subject to the Option rounded down); and

(3)
for the avoidance of doubt, this Option shall not be considered a “Time Based
Equity Award” under the Executive Severance Agreement between the Company and
the Optionee.

Anything in the foregoing to the contrary notwithstanding, in the event that the
Optionee ceases to be a Service Provider as a result of the Optionee’s death,
all Options that are unvested as of such date shall automatically vest and
become immediately exercisable.
Forfeiture
Except as provided above under the heading “Vesting Conditions and Schedule,”
upon the date that the Optionee ceases to be a Service Provider for any reason,
all unvested Options shall be forfeited. The date that the Optionee ceases to be
a Service Provider for purposes of the Option will be the date described in
Part II, Paragraph H.13 below.
Post-Termination Exercise Period:
The vested portion of this Option may be exercised for twelve (12) months after
the Optionee ceases to be a Service Provider (including the death or Disability
of the Optionee). The date the Optionee ceases to be a Service Provider for
purposes





--------------------------------------------------------------------------------





of this Option will be the date described in Part II, Paragraph H.13 below. In
no event shall any portion of this Option be exercised later than the Expiration
Date as provided above.
II.
OPTION AGREEMENT

A.Grant of Option.
The Administrator hereby grants to the person named in the Notice of Stock
Option Grant (the “Notice of Grant”) attached as Part I of this Option Agreement
(the “Optionee”) an Option to purchase the number of Shares, as set forth in the
Notice of Grant, at the Exercise Price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference, and this Option Agreement. Subject to
Section 15(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.
B.Exercise of Option.
1.Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Conditions and Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.
2.Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form designated by the Company from time to time (the
“Exercise Notice”), which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be completed by the Optionee and delivered to the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of the Exercise Price and the Tax-Related Items (as
defined in Paragraph F below).
C.Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee and to the extent permitted
under Applicable Laws:
1.cash (in U.S. dollars); or
2.check (denominated in U.S. dollars); or
3.consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or
4.subject to the sole discretion of the Administrator, surrender of other Shares
which have a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the Exercised Shares.
D.Non-Transferability of Option.
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement, shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.
E.Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
F.Tax Obligations.
The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Optionee’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to him or her (“Tax-





--------------------------------------------------------------------------------





Related Items”) is and remains the Optionee’s responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Option, including, without limitation, the
grant, vesting or exercise of this Option, the issuance of Shares upon exercise
of this Option, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Optionee’s liability for Tax-Related Items or achieve
any particular tax result. Furthermore, if the Optionee is subject to
Tax-Related Items in more than one jurisdiction, the Optionee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any witholding obligations with regard to Tax-Related
Items by one or a combination of the following:
1.requiring the Optionee to make a payment in a form acceptable to the Company;
or
2.withholding from the Optionee’s wages or other cash compensation paid to the
Optionee; or
3.withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization without
further consent); or
4.withholding in Exercised Shares to be issued upon exercise of this Option;
5.any other method of withholding determined by the Company.
The Company may withhold or account for Tax-Related Items by considering
statutory or other withholding rates, including minimum or maximum rates
applicable in the Optionee’s jurisdiction(s). In the event of over-withholding,
the Optionee may receive a refund of any over-withheld amount in cash (with no
entitlement to the equivalent in Shares), or if not refunded, the Optionee may
be required to pay any additional Tax-Related Items directly to the applicable
tax authority or to the Company and/or Employer. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Optionee will be deemed to have been issued the full number of Exercised Shares,
notwithstanding that some Shares are held back solely for the purpose of paying
the Tax-Related Items.
The Company may refuse to issue or deliver Shares or the proceeds of the sale of
Shares if the Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items.
G.Code Section 409A.
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan, this
Option Agreement or the Notice of Grant or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to ensure that this Option qualifies for exemption from, or complies with the
requirements of, Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude Section
409A of the Code from applying to the Option or to ensure that it complies with
Section 409A of the Code.
H.Nature of Option Grant.
In accepting this Option, the Optionee acknowledges, understands and agrees
that:
1.the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
2.the grant of this Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;





--------------------------------------------------------------------------------





3.all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;
4.this Option grant and the Optionee’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Subsidiary or Affiliate,
and shall not interfere with the ability of the Company, the Employer or any
Subsidiary or Affiliate, as applicable, to terminate the Optionee’s Service
Provider relationship at any time;
5.the Optionee’s participation in the Plan is voluntary;
6.unless otherwise agreed with the Company, this Option and the Optioned Stock,
and the income and value of same, are not granted as consideration for, or in
connection with the service the Optionee may provide as a director of a
Subsidiary or Affiliate of the Company;
7.this Option and the Optioned Stock are not intended to replace any pension
rights or compensation;
8.this Option and the Optioned Stock, and the income and value of same, are not
part of normal or expected compensation or salary for purposes of, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
leave-related payments, holiday pay, pension or retirement or welfare benefits
or similar mandatory payments;
9.the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with any certainty;
10.if the Optioned Stock does not increase in value, this Option will have no
value;
11.if the Optionee exercises this Option and obtains Shares, the value of the
Shares acquired upon exercise may increase or decrease, even below the Exercise
Price;
12.no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from termination of the Optionee’s
relationship as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Optionee is engaged as a Service Provider or the terms of the
Optionee's employment or service agreement, if any);
13.for purposes of this Option, the Optionee’s relationship as a Service
Provider will be considered terminated as of the date the Optionee is no longer
actively providing services to the Company or one of its Subsidiaries or
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Optionee is engaged as a Service Provider or the terms of the
Optionee’s employment or service agreement, if any); unless otherwise expressly
provided in this Option Agreement or determined by the Company, (i) the
Optionee’s right to vest in this Option under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the period
during which the Optionee is considered a Service Provider would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Optionee is engaged
as a Service Provider or the terms of the Optionee’s employment or service
agreement, if any); and (ii) the period (if any) during which the Optionee may
exercise this Option after the Optionee ceases to be a Service Provider will
commence on the date the Optionee ceases to actively provide services and will
not be extended by any notice period mandated under employment laws in the
jurisdiction where the Optionee is engaged as a Service Provider or the terms of
the Optionee’s employment or service agreement, if any; the Administrator shall
have the exclusive discretion to determine when the Optionee is no longer
actively providing services for purposes of this Option (including whether the
Optionee may still be considered to be actively providing services while on a
leave of absence); and
14.unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares.
I.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares.





--------------------------------------------------------------------------------





Optionee acknowledges, understands and agrees he or she should consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
J.Compliance with Law.
Notwithstanding anything to the contrary contained herein, no Shares will be
issued to the Optionee upon the exercise of this Option unless the Shares
subject to the Option are then registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or, if such Shares are not so registered, the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Further, no Shares will be issued until
completion of any other applicable registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of any applicable governmental regulatory
body, or prior to obtaining any approval or other clearance from any local,
state, federal or foreign governmental agency, which registration, qualification
or approval the Company shall, in its absolute discretion, deem necessary or
advisable. By accepting this Option, the Optionee agrees not to sell any of the
Shares received under this Option at a time when Applicable Laws or Company
policies prohibit a sale.
K.Insider Trading Restrictions / Market Abuse Laws.
The Optionee acknowledges that, depending on the Optionee’s or the Optionee’s
broker’s country or where the Shares are listed, the Optionee may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions including, but not limited to, the United States and the
Optionee’s country, which may affect his or her ability to acquire, sell or
otherwise disclose Shares or rights to Shares (e.g., Options) under the Plan
during such time as the Optionee is considered to have “inside information”
regarding the Company (as defined by the laws in applicable jurisdictions).  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy of the Company.  The Optionee is responsible for ensuring compliance with
any applicable restrictions and the Optionee should speak to his or her personal
legal advisor on this matter.
L.Data Privacy Information and Consent.
The Company is located at 935 Stewart Drive, Sunnyvale, California 94085 U.S.A.
and grants Options to employees of the Company and its Subsidiaries, at the
Company’s sole discretion. If the Optionee would like to participate in the
Plan, the Optionee should review the following information about the Company’s
data processing practices and declare his or her consent.
(a)Data Collection and Usage. The Company collects, processes and uses the
Optionee’s personal data, including his or her name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, citizenship, job title, any Shares or directorships held in the Company,
and details of all Options canceled, vested, exercised or outstanding in the
Optionee’s favor, which the Company receives from him or her or the Employer. If
the Company offers the Optionee an Option grant under the Plan, then the Company
will collect his or her personal data for purposes of allocating stock and
implementing, administering and managing the Plan. The Company’s legal basis for
the processing of the Optionee’s personal data would be his or her consent.
(b)Stock Plan Administration Service Providers. The Company transfers
participant data to Fidelity Stock Plan Services, LLC (“Fidelity”), an
independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan. In
the future, the Company may select a different service provider and share the
Optionee’s data with another company that serves in a similar manner. The
Company’s service provider will open an account for the Optionee to receive and
trade Shares. The Optionee will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition to his or
her ability to participate in the Plan.
(c)International Data Transfers. The Company and its service providers are based
in the United States. The Optionee should note that his or her country may have
enacted data privacy laws that are different from the United States. For
example, the European Commission has issued a limited adequacy finding with
respect to the United States that applies only to the extent companies register
for the EU-U.S. Privacy Shield program, which is open to companies subject to
Federal Trade Commission jurisdiction and in which the Company does not
participate with respect to employee data. The Company’s legal basis for the
transfer of the Optionee’s personal data is the Optionee’s consent.
(d)Data Retention. The Company will use the Optionee’s personal data only as
long as is necessary to implement, administer and manage his or her
participation in the Plan or as required to comply with legal or regulatory





--------------------------------------------------------------------------------





obligations, including under tax and security laws. When the Company no longer
needs the Optionee’s personal data, the Company will remove it from it from its
systems. If the Company keeps data longer, it would be to satisfy legal or
regulatory obligations and the Company’s legal basis would be relevant laws or
regulations.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. The
Optionee’s participation in the Plan and his or her grant of consent is purely
voluntary. The Optionee may deny or withdraw his or her consent at any time. If
the Optionee does not consent, or if you withdraw his or her consent, he or she
cannot participate in the Plan. This would not affect the Optionee’s salary as
an employee or his or her career; the Optionee would merely forfeit the
opportunities associated with the Plan.
(f)Data Subject Rights. The Optionee may have a number of rights under data
privacy laws in his or her country. For example, in the European Union, the
Optionee’s rights include the right to (a) request access or copies of personal
data the Company processes, (b) rectification of incorrect data, (c) deletion of
data, (d) restrictions on processing, (e) to lodge complaints with competent
authorities in the Optionee’s country, and/or (f) request a list with the names
and addresses of any potential recipients of the Optionee’s personal data. To
receive clarification regarding the Optionee’s rights or to exercise his or her
rights please contact the Company at stock_administration@trimble.com.
By clicking on the data privacy acceptance box in the Company’s electronic
procedures, the Optionee am declaring that he or she agrees with the data
processing practices described herein and consent to the collection, processing
and use of the Optionee’s personal data by the Company and the transfer of
personal data to the recipients mentioned above, including recipients located in
countries which do not adduce an adequate level of protection from a European
(or other non-U.S.) data protection law perspective, for the purposes described
above.
The Optionee also understands that the Company may rely on a different legal
basis for the processing or transfer of Data in the future and/or request him or
her to provide another data privacy consent. If applicable and upon request of
the Company or the Employer, the Optionee agrees to provide an executed data
privacy consent form (or any other agreements or consents) that the Company
and/or the Employer may deem necessary to obtain from the Optionee for the
purpose of administering his or her participation in the Plan in compliance with
the data privacy laws in his or her country, either now or in the future. The
Optionee understands and agrees that he or she will not be able to participate
in the Plan if the Optionee fails to provide any such consent or agreement
requested by the Company and/or the Employer.
M.Electronic Delivery and Participation.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.
N.Severability.
The provisions of this Option Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
O.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
P.Entire Agreement.
The Plan is incorporated herein by reference. The Plan, this Option Agreement,
and to the extent applicable, the Change in Control Severance Agreement between
the Optionee and the Company and the Executive Severance Agreement between the
Optionee and the Company, constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Optionee with respect to the
subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and the Optionee.





--------------------------------------------------------------------------------





Q.Governing Law; Venue.
This Option and this Option Agreement are governed by the internal substantive
laws, but not the choice of law rules, of the State of Delaware, U.S.A.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Option
Agreement, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the State of California, U.S.A. and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, U.S.A.,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.
R.Waiver.
The Optionee acknowledges that a waiver by the Company of breach of any
provision of this Option Agreement shall not operate or be construed as a waiver
of any other provision of this Option Agreement or of any subsequent breach by
the Optionee or any other optionee.
S.No Stockholder Rights Prior to Exercise.
The Optionee shall have no rights of a stockholder (including the right to
distributions or dividends or to vote) unless and until Shares are issued
pursuant to the terms of this Option Agreement.
T.Clawback Provision.
The Option and any financial gain thereof will be subject to recoupment in
accordance with the Company’s Incentive Compensation Recoupment Policy,
effective as of May 2, 2017, and as may be amended from time to time, and any
clawback policy that is required to be adopted pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other Applicable Laws.





--------------------------------------------------------------------------------





By the Optionee’s signature and the signature of the Company’s representative
below OR BY THE OPTIONEE’S ACCEPTANCE OF THIS OPTION THROUGH THE COMPANY’S
ONLINE ACCEPTANCE PROCEDURES, the Optionee and the Company agree that this
Option is granted under and governed by the terms and conditions of the Plan and
this Option Agreement. The Optionee has reviewed the Plan and this Option
Agreement, in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement and fully understands all
provisions of the Plan and Option Agreement. The Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Option Agreement. The
Optionee further agrees to notify the Company upon any change in the OPTIONEE’S
residence address indicated below.


OPTIONEE:                    TRIMBLE INC.


________________________________        ___________________________________
Signature                    By


James A. Kirkland                
Print Name                    Print Name


General Counsel                
Residence Address                 Title





